                Case 1:20-cr-00357-ELR-RDC Document 10 Filed 09/17/20 Page 1 of 2

MAGISTRATE'S CRIMINAL MINUTES
                           \            .         ,

ARRAIGNMENT
      PLEA AND
            SENTENCE




                                                                                              Time in Court:               1    Hrs           5   Min

 Filed in Open Court:          Date:        09/17/2020            Time:    4:12 p.m.                      Tape:      FTR

Magistrate (presiding): JOHN K. LARKINS· Ill                                      Deputy Clerk:        ------=c.v~nt=h=ia~M~e=r~ca=d=o~_
                                                                                                                ..
 Case Number:       1:20-CR-357                                           Defendant's Name:               Nicholas Joseph Tindall

 AUSA:              Ryan Buchanan                                         Defendant's Attorney:           Suzanne Hashimi

 USPO/PTR:          Krystal Batchelor                                     Type Counsel: ( ) Retained              () CJA (x) FPD         () Waived


       ARREST DATE:

       INTERPRETER:

  X    INITIAL APPEARANCE HEARING.                        () In THIS DISTRICT                              Dft in custody?     (X) Yes         () No

       Defendant advised of right to counsel.                ( ) WAIVER OF COUNSEL filed.

  X    ORDER appointing Federal Defender Program as counsel.                          ( ) INITIAL APPEARANCE ONLY.

       ORDER appointing        I                                  State Bar#                               as counsel.

       ORDER giving defendant           I                                        days to employ counsel (cc: served by Mag CRD)

       Dft to pay attorney fees as follows:           I
       INFORMATION/INDICTMENT filed.                                                      I                WAIVER OF INDICTMENT filed.

  x    Copy information/indictment given to dft? (X) Yes () No - Read to dft? () Yes () No (X) Waived formal reading

       CONSENT TO TRIAL BEFORE MAGISTRATE (Misd / Petty) offense filed.

  X    ARRAIGNMENT HELD.               ( ) Superseding indictment                                    I ( ) Dft's WAIVER of app~arance filed.
       Arraignment continued to         I                                  at                              Request of () Govt () Dft

       Dft failed to appear for arraignment.                              Bench warrant issued

  X    Dft enters PLEA OF NOT GUilTY.                  () Dft stood mute; plea of NOT GUilTY entered. () Waiver of appearance.

       MOTION TO CHANGE PLEA, and order allowing same.

  X    ASSIGNED to District             I Judge ROSS                      for (x) trial             ( ) arraignment/sentence.

  X    ASSIGNED to Magistrate                    Judge CANNON                    for pretrial proceedings.

       Estimated trial time:       I             days.                           (X) SHORT             ( ) MEDIUM        ( )LONG

       PRE-SENTENCE INVESTIGATION filed.                       Refe'rred to USPO for PSI and continued

       until    I                                     I at    I                           I for sentencing.
 X     Government MOTION FOR DETENTION filed.                         Hearing set for           I                        I at I
       Temporary commitment issued.                   Dft remanded to custody of US Marshals Service.
             Case 1:20-cr-00357-ELR-RDC Document 10 Filed 09/17/20 Page 2 of 2

BOND/PRETRIAL DETENTION HEARING


X    BOND hearing held.
X
     Government MOTION FOR DETENTION             () GRANTED       (X) DENIED   ( ) WITHDRAWN

X    BOND SET at     I $ 10,000                    I
X    Non-surety

     Surety (     ) Cash   (   ) Property   (   ) Corporate surety ONLY
                                                                                "


X
     Bond EXECUTED.        Defendant RELEASED.




WITNESSES:




SENTENCE:
